Citation Nr: 1745920	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a testicle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2014 and December 2016, the Board remanded the appeal for further development. 

The Veteran testified before the undersigned at a May 2013 Board hearing; a transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2016, the Board remanded the Veteran's claim of entitlement to service connection for a testicle condition to obtain VA medical opinions.  The VA examiner was directed to provide fully-supported opinions as to whether it was at least as likely as not that the Veteran's erectile dysfunction was incurred in service.  If the VA examiner's opinion was negative, he was directed to opine as to whether it was at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated beyond its natural progression by his service-connected posttraumatic stress disorder (PTSD).

In January 2017, the VA examiner opined that the Veteran's erectile dysfunction was not due to, caused by or aggravated by the in-service testicular abscess or service-connected PTSD.  He elaborated that there was no general medical consensus or evidence based medical opinion to support the Veteran's contentions.

In July 2017, the Veteran's representative submitted a brief that asserted a relationship between PTSD and erectile dysfunction.  The brief cites a Journal of Sexual Medicine study, which found that Veteran's with PTSD were significantly more likely than their civilian counterparts to report erectile dysfunction or other sexual problems.   

The Board finds that the January 2017 opinion regarding the relationship between the Veteran's PTSD and erectile dysfunction is inadequate.  The VA examiner indicated that there was no medical evidence to suggest a relationship between erectile dysfunction and PTSD.  However, the July 2017 brief from the Veteran's representative cites a study that suggests a relationship between PTSD and erectile dysfunction.  Therefore, a remand is necessary to obtain an opinion as to whether the Veteran's erectile dysfunction may be related to his psychiatric disability that considers the medical literature cited in the July 2017 brief.  

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the examiner who conducted the September 2014 examination, if he is available to VA. If he is unavailable, a similarly qualified physician should provide the requested opinion. 

The examiner should review the entire record, including the September 2014 examination report, and should note that review in his ensuing report. Thereafter, the examiner is to provide fully-supported opinion as to the following:

Is it at least as likely as not (a 50 percent probability or greater) that Veteran's erectile dysfunction disorder is (1) causally related to, or (2) aggravated beyond the normal course of the condition by, his service-connected PTSD disability?

The VA examiner must address the study in the Journal of Sexual Medicine cited in the July 2017 brief.
The ensuing opinion should be prepared and associated with the Veteran's claims file. A complete rationale must be provided for all opinions rendered including identifying the facts considered, any research conducted, any the potential causes considered whether related to service or not.  If the clinician cannot provide any requested opinion without resorting to speculation, he should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, and should identify whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

2. Then, the AOJ should readjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




